DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-10, 12, 15-18, 20-22, 24 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, 11-13, 15-18, 21, 23-29 & 31-33 of copending Application No. 16/971,165 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12, 15-17, 21-22, 24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hironaka (# US 2012/0238691).
Hironaka discloses:
1. Electron Beam (EB) curable ([0323]) compositions (see Abstract) comprising alcohol ([0254]-[0256]) containing substances, which are essentially free of ethylenically unsaturated groups (see Examples), wherein the alcohol is selected from the group 
The Examiner draws particular attention to the Applicant that " Hironaka does address the alcohol, it teaches a laundry list of possible alcohol ([0255]-[0265]). The format in which Hironaka presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Hironaka to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the alcohol from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

2. The composition of claim 1, wherein the alcohol has a boiling point greater than 150° C ([0265]).

5. The composition of any preceding claim 1, wherein the alcohol has a molecular weight of less than 1,000 ([0303]).
6. The composition of claim 1, wherein the alcohol is present in an amount from 1-30 wt % and has a molecular weight of less than 2,000 (see Examples).
7. The composition of claim 1, wherein the alcohol is selected from the group consisting of propylene glycol, trimethylolpropane, glycerol, diethylene glycol, triethylene glycol, tetraethylene glycol, dipropylene glycol, tripropylene glycol, poly(ethylene glycol), poly(propylene glycol), and combinations thereof ([0255]-[0265]).
8. The composition of claim 1 further comprising any blend of photoinitiators ([0287]-[0293]).
9. The composition of claim 8, wherein the total concentration of photoinitiators is less than 5.0 wt % (3% or more: [0288]-[0293]).
10. The composition of claim 8, wherein the photoinitiators are able to initiate free radical polymerization in the UVA part of the UV spectrum (UV light; [0323]-[0328]).
12. The composition of claim 1 which is a pigmented inkjet ink, or a pigmented flexo ink, or a pigmented offset ink ([0223]-[0231]).
15. A printed substrate comprising the composition of claim 1 ([0309]-[0310]).
16. The substrate of claim 15 which is a plastic film ([0320]).
21. A method of promoting the EB-cure of a free-radically polymerizable composition, comprising including in the composition alcohol containing substances which are essentially free of ethylenically unsataurated groups (see Examples), wherein 
The Examiner draws particular attention to the Applicant that " Hironaka does address the alcohol, it teaches a laundry list of possible alcohol ([0255]-[0265]). The format in which Hironaka presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Hironaka to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the alcohol from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.
22. The use method of claim 21, wherein the alcohol has a boiling point greater than 150° C ([0265]).
24. The method of claim 21, wherein the alcohol has a molecular weight of less than 2,000 (1000 to 20000; [0285]).

27. The method of claim 21, wherein the alcohol is selected from the group consisting of propylene glycol, trimethylolpropane, glycerol, diethylene glycol, triethylene glycol, tetraethylene glycol, dipropylene glycol, tripropylene glycol, poly(ethylene glycol), poly(propylene glycol), and combinations thereof ([0255]-[0265]).

Hironaka explicitly did not discloses:
17. A process for preparing an article with a low migration coating or an ink printed thereon comprising; applying any number of ink and/or coating compositions according to claim 1 to a substrate and curing the composition preferably using an EB dose ≤ 50 kGy and an accelerating voltage ≥70 kev.
It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate EB dose ≤ 50 kGy and an accelerating voltage ≥70 keV, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Lawrence (# US 2017/0198156) discloses An energy curable printing ink or coating composition comprising methyl phenyl glycoxylate providing excellent adhesion 
(2) Gould (# US 2014/0347429) discloses an ink comprising a colorant, an organic solvent having a boiling point below 170 C. and a radiation-curable component of molecular weight greater than 1000, wherein the ink contains less than 10 wt % of radiation-curable components of molecular weight 1000 or less and the ink contains less than 5 wt % water. The ink is particularly useful for printing packaging used for products intended for ingestion by humans or other animals (see Abstract).
(3) Herlihy et al. (# US 2015/0361284) discloses an ink composition cure by electron beam radiation ([0066]).
(4) De Mondt et al. (# US 2015/0124032) discloses an inkjet printing method includes, in order, the steps of a) jetting a radiation curable inkjet ink on the outside surface of a packaging including a substance for human or animal consumption or administration; b) curing the radiation curable inkjet ink on the outer surface of the packaging; and c) treating the radiation curable inkjet ink and the packaging including the substance with a heat treatment to kill micro-organisms present on the inside surface of a packaging; wherein the radiation curable inkjet ink includes at least 5 wt % of a (meth)acrylated silicone surfactant based on the total weight of the radiation curable inkjet ink (see Abstract).
(5) Claes et al. (# US 2011/0124768) discloses a free radical curable liquid for inkjet printing of food packaging materials includes no initiator or otherwise one or more initiators selected from the group consisting of non-polymeric di- or multifunctional 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853